                  Case 3:20-cv-06126-RJB Document 19 Filed 12/23/20 Page 1 of 4


 1

 2                                                                       The Honorable Robert J. Bryan

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 8
                                        (Tacoma Division)
 9

10   IN RE CORONAVIRUS VACCINATIONS                        )
     AND PROCLAMATION, Jennifer Korjus,                    )
11   in her individual capacity and on behalf of all       )
     Washingtonians,                                       )
12            Plaintiff,                                   )       No. 3:20-cv-06126-RJB
                                                           )
13           v.                                            )
                                                           )
14   JAY INSLEE, in his official capacity as               )
     Governor of the State of Washington,                  )
15         Defendant.                                      )

16

17                            MOTION TO DISMISS WITHOUT PREJUDICE

18           Plaintiff files this Motion to Dismiss without Prejudice and, in support thereof, notes the

19   following:

20           1. Plaintiff could file an amended complaint to attest to many factors demonstrating that

21   her mother, despite living on her own, is an intimate associate in accordance with Board of

22   Directors of Rotary Int'l v Rotary Club of Duarte, 481 U.S. 537 (1987): Plaintiff was with her

23   parents when her Dad died after 62 years of marriage to her Mom in 2015; Plaintiff and her Mom

24   have communicated daily since Plaintiff's father's death; Plaintiff's 88-year old Mom moved,

25
     Plaintiff's Motion to Dismiss without Prejudice
     No. 3:20-cv-06126-RJB                                                                  Jennifer Korjus
26                                                                                     8655 Sunset LN NW
                                                       1
                                                                                       Seabeck, WA 98380
                Case 3:20-cv-06126-RJB Document 19 Filed 12/23/20 Page 2 of 4


 1

 2   with Plaintiff's assistance, to Kitsap County from Texas in 2018 to be nearer one of her five

 3   children, living with Plaintiff and her husband for four months prior to moving to her own

 4   apartment in a senior living community; Plaintiff buys most of her Mom's groceries and escorts

 5   her to and from many medical appointments; Plaintiff is engaged daily in the mundane and

 6   special aspects of her Mom's life -- she knows what her Mom has eaten, to whom she has

 7   spoken, whether she has heard from an old friend or one of Plaintiff's siblings, from whom she's

 8   received mail, how she feels physically and emotionally; Plaintiff is her Mom's attorney-in-fact,

 9   helps her Mom with taxes; Plaintiff is her Mom's primary emotional support.

10           2. The marketplace of ideas as well as religious expression and congregation do not

11   arrive full-fledged in the public sphere but are born, shaped, and honed by individual study as

12   well as intimate and expressive association with those most dear to and/or trusted by us. It is

13   Plaintiff's fervent view that speech, association, and religious expression ought to be afforded at

14   least or greater protection in the privacy of one's home than we afford these liberties in the public

15   square, the public square being richer for it.

16           3. Despite Plaintiff never having gotten so much as a traffic ticket in her life and her

17   desire never to have committed a gross misdemeanor, Plaintiff's Mom had a strong desire not to

18   spend Christmas alone as she had this Thanksgiving, and Plaintiff and her husband planned to

19   celebrate the birth of Christ in 2020 with Plaintiff's Mom in their home. As three people, we

20   would have violated Defendant's re-issued proclamation.

21           4. Plaintiff's Mom has deteriorated significantly under the isolation of the virus and the

22   interference of Plaintiff's ability to provide support to her in person throughout 2020. Plaintiff's

23   Mom had a third heart attack on or about Sunday, December 20, and, with any luck, will be

24

25
     Plaintiff's Motion to Dismiss without Prejudice
     No. 3:20-cv-06126-RJB                                                                   Jennifer Korjus
26                                                     2                                8655 Sunset LN NW
                                                                                        Seabeck, WA 98380
               Case 3:20-cv-06126-RJB Document 19 Filed 12/23/20 Page 3 of 4




 1

 2   spending Christmas in a rehabilitation bed in a skilled nursing facility, to which Plaintiff will

 3   have no access.

 4           5. Plaintiff realizes that, even if the Court agreed that she demonstrated the particularized

 5   injury associated with interference with intimate and expressive association and privacy under

 6   the First, Fourth, and Fourteenth amendments and Washington Constitution, by reason of the

 7   profound chilling effect of Defendant's proclamations, the best she could hope for from the

 8   process, should it reach the merits, is bad law: an as applied injunction as opposed to an

 9   injunction that would benefit both Plaintiff and the general public's understanding of our

10   constitutionally protected liberties by finding the conditions and preclusion of association,

11   speech, and religious expression in one's home facially unconstitutional.

12           6. Plaintiff has to focus on restoring her Mom to health and has no excess energy to

13   pursue this matter with the attention it greatly deserves.

14           7. Plaintiff does not wish to impose on the State Attorney General's office to expend

15   further resources on a matter to which she is unable to devote sufficient time.

16           8. As Plaintiff's draft orders are wanting, Plaintiff respectfully and regretfully requests

17   that the Court write an order to this effect.

18           WHEREFORE, Plaintiff respectfully requests that this Court grant a Motion to Dismiss

19   without prejudice.

20           DATED this 23d day of December 2020.

21                                                          /s/ Jennifer Korjus

22

23
     Plaintiff's
24   No. 3:20-cv-06126-RJB                                                                   Jennifer Korjus
                                                        3                               8655 Sunset LN NW
25                                                                                      Seabeck, WA 98380
                                                                                              360-550-4179
               Case 3:20-cv-06126-RJB Document 19 Filed 12/23/20 Page 4 of 4


 1

 2

 3

 4                                   DECLARATION OF SERVICE

 5          I hereby declare that on this day I caused to be served the foregoing on Defendant using
     the Court's CM/ECF system, which will send notification to counsel of record.
 6

 7          Dated this 23d day of December 2020.

 8
                                                         /s/ Jennifer Korjus
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Plaintiff's
     No. 3:20-cv-06126-RJB                                                               Jennifer Korjus
26                                                                                  8655 Sunset LN NW
                                                     4
                                                                                    Seabeck, WA 98380
                                                                                          360-550-4179
